Citation Nr: 0122999	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  01-07 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of legal entitlement to Department of Veterans 
Affairs benefits.  


REPRESENTATION

Appellant represented by:	Daniel N. Opena


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which determined that the appellant had no 
legal entitlement to VA benefits because he had no recognized 
military service with the Armed Forces of the United States. 


FINDINGS OF FACT

1.  In January 1956, the United States Army Reserve Personnel 
Center certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.

2.  In a June 1966 letter, the RO denied the appellant's 
claim of entitlement to VA benefits on the grounds that he 
had no service with the Armed Forces of the United States; an 
appeal was not initiated from that determination.  

3.  Additional evidence submitted since the June 1966 RO 
decision is cumulative of information already of record and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the RO's June 1966 decision is not 
new and material; the decision is final and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issue decided herein.  The appellant and his representative 
have been notified of the applicable law and regulations 
which set forth the criteria for entitlement to VA benefits.  
The discussions in the statement of the case have informed 
the appellant and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met.  

Furthermore, under the circumstances of this case, where the 
law and not the evidence is dispositive, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.8 (c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9 (a) and 
(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In January 1956, the U. S. Department of the Army certified 
that the appellant had no recognized guerrilla service, nor 
was he a member of the Philippine Commonwealth Army in the 
service of the Armed Forces of the United States.  

In June 1966, the RO denied the appellant's claim of 
entitlement to VA benefits on the basis that he had no 
recognized service with the Armed Forces of the United 
States.  The appellant was notified of that decision, but did 
not file a notice of disagreement.  The June 1966 decision 
therefore became final based upon the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  20.302, 
20.1103.  However, a claim will be reopened if new and 
material evidence is submitted since the last decision 
denying the claim on any basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156(a), 20.1105; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  The appellant now seeks to reopen his claim of 
entitlement to VA benefits.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  See Fed. Reg. 45620-
45623 (August 29, 2001).  Under the new version of this 
regulation, new and material evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
However, the revised version of 38 C.F.R. § 3.156(a) is 
applicable only to claims filed on or after August 29, 2001.  
As the appellant in this action filed his claim prior to that 
date, the amended version of 38 C.F.R. § 3.156(a) is not for 
application in this instance.  

In support of his claim the appellant has submitted numerous 
documents, including Philippine Commonwealth Army 
Certificates for individuals other than himself, affidavits 
from laypersons stating that the appellant served in the army 
during World War II, a certificate from the Armed Forces of 
the Philippines, current medical treatment records, and lay 
affidavits indicating that the appellant was struck by enemy 
shrapnel while serving in the army during World War II.  The 
documents from the Philippine Army indicate that the 
appellant was a civilian who joined the guerrilla force.  The 
appellant has also submitted duplicate copies of some of the 
aforementioned documents.

The aforementioned evidence is new in that it was not 
previously of record; however, the information is essentially 
cumulative of evidence already of record.  The newly 
submitted evidence does not contain any identifying 
information which is different from that already submitted to 
the Unites States Army Reserve Personnel Center.  Thus, 
because the Board is bound by the service department finding 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States, the newly submitted evidence is insufficient to 
establish recognized military service.  Therefore, the newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

